UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 10/31/13 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (5.4%) B/E Aerospace, Inc. (NON) 15,600 $1,266,096 European Aeronautic Defence and Space Co. (France) 36,294 2,491,795 Honeywell International, Inc. 94,800 8,222,004 Precision Castparts Corp. 9,637 2,442,498 United Technologies Corp. 77,800 8,266,250 Airlines (0.9%) Delta Air Lines, Inc. 95,400 2,516,652 Spirit Airlines, Inc. (NON) 24,500 1,057,175 Auto components (1.7%) Johnson Controls, Inc. 82,900 3,825,835 TRW Automotive Holdings Corp. (NON) 43,400 3,259,774 Beverages (2.8%) Beam, Inc. 49,300 3,317,890 Brown-Forman Corp. Class B 35,700 2,605,386 Coca-Cola Enterprises, Inc. 81,200 3,388,476 PepsiCo, Inc. 27,200 2,287,248 Biotechnology (5.4%) Celgene Corp. (NON) 47,900 7,112,671 Cubist Pharmaceuticals, Inc. (NON) (S) 29,100 1,804,200 Gilead Sciences, Inc. (NON) 151,861 10,780,612 Grifols SA ADR (Spain) 51,400 1,550,224 Vertex Pharmaceuticals, Inc. (NON) 19,704 1,405,683 Building products (0.5%) Fortune Brands Home & Security, Inc. 52,800 2,274,624 Capital markets (1.5%) Carlyle Group LP (The) (Partnership shares) 49,300 1,524,356 Charles Schwab Corp. (The) 214,400 4,856,160 Chemicals (2.9%) Celanese Corp. Ser. A (S) 35,137 1,968,023 Ecolab, Inc. 18,600 1,971,600 LyondellBasell Industries NV Class A 27,000 2,014,200 Monsanto Co. 59,900 6,282,312 Commercial services and supplies (1.2%) KAR Auction Services, Inc. 62,143 1,846,890 Tyco International, Ltd. 87,588 3,201,341 Communications equipment (3.1%) Alcatel-Lucent ADR (France) (NON) 324,800 1,243,984 Cisco Systems, Inc. 135,400 3,046,500 Oplink Communications, Inc. (NON) 82,300 1,501,975 Polycom, Inc. (NON) 74,377 773,521 Qualcomm, Inc. 92,648 6,436,257 Computers and peripherals (6.5%) Apple, Inc. 34,690 18,120,322 EMC Corp. 228,000 5,487,960 NetApp, Inc. (S) 32,100 1,245,801 SanDisk Corp. (S) 32,659 2,269,801 Construction materials (0.3%) Eagle Materials, Inc. 16,500 1,237,665 Containers and packaging (0.4%) Sealed Air Corp. 57,482 1,734,807 Diversified financial services (1.4%) Citigroup, Inc. 42,100 2,053,638 CME Group, Inc. 50,500 3,747,605 Energy equipment and services (3.1%) Cameron International Corp. (NON) 31,600 1,733,576 Halliburton Co. 40,800 2,163,624 Key Energy Services, Inc. (NON) (S) 118,500 926,670 Oil States International, Inc. (NON) 16,300 1,770,669 Schlumberger, Ltd. 68,600 6,429,192 Food and staples retail (2.2%) Costco Wholesale Corp. 35,100 4,141,800 CVS Caremark Corp. 56,400 3,511,464 Whole Foods Market, Inc. 22,816 1,440,374 Food products (1.0%) Mead Johnson Nutrition Co. 39,726 3,244,025 S&W Seed Co. (NON) (S) 117,745 846,587 Health-care equipment and supplies (2.6%) Baxter International, Inc. 51,400 3,385,718 Covidien PLC 42,500 2,724,675 GenMark Diagnostics, Inc. (NON) (S) 135,627 1,641,087 Surgical Care Affiliates, Inc. (NON) 3,719 97,624 Zimmer Holdings, Inc. 34,400 3,008,968 Health-care providers and services (1.6%) Aetna, Inc. 21,200 1,329,240 Catamaran Corp. (NON) 61,400 2,883,344 Express Scripts Holding Co. (NON) 42,700 2,669,604 Hotels, restaurants, and leisure (3.7%) Bloomin' Brands, Inc. (NON) 103,295 2,585,474 Marriott International, Inc. Class A 83,600 3,768,688 Starbucks Corp. 66,400 5,381,720 Wyndham Worldwide Corp. 56,100 3,725,040 Household durables (0.5%) Whirlpool Corp. 13,000 1,898,130 Independent power producers and energy traders (0.4%) Calpine Corp. (NON) 90,132 1,817,962 Industrial conglomerates (0.7%) Siemens AG (Germany) 21,555 2,758,542 Insurance (1.3%) American International Group, Inc. 29,000 1,497,850 Hartford Financial Services Group, Inc. (The) 70,800 2,385,960 Prudential PLC (United Kingdom) 75,029 1,535,006 Internet and catalog retail (4.5%) Amazon.com, Inc. (NON) 20,300 7,389,809 Bigfoot GmbH (acquired 8/2/13, cost $395,677) (Private) (Brazil) (F) (RES) (NON) 18 303,303 Ctrip.com International, Ltd. ADR (China) (NON) 30,900 1,676,325 Priceline.com, Inc. (NON) 8,550 9,010,247 Zalando GmbH (acquired 9/30/13, cost $672,602) (Private) (Germany) (F) (RES) (NON) 15 573,782 Internet software and services (8.4%) Baidu, Inc. ADR (China) (NON) 6,600 1,061,940 Blucora, Inc. (NON) 9,100 215,033 eBay, Inc. (NON) 93,700 4,938,927 Facebook, Inc. Class A (NON) 113,100 5,684,406 Google, Inc. Class A (NON) 21,024 21,666,912 Yahoo!, Inc. (NON) 35,600 1,172,308 Yandex NV Class A (Russia) (NON) 16,000 589,760 IT Services (3.9%) Cognizant Technology Solutions Corp. (NON) 33,100 2,877,383 Computer Sciences Corp. 20,300 999,978 FleetCor Technologies, Inc. (NON) 14,900 1,718,715 Visa, Inc. Class A (S) 54,000 10,620,180 Life sciences tools and services (1.4%) PerkinElmer, Inc. 31,800 1,209,672 Thermo Fisher Scientific, Inc. 45,940 4,492,013 Machinery (1.6%) Ingersoll-Rand PLC (S) 31,000 2,093,430 Joy Global, Inc. (S) 23,500 1,333,625 TriMas Corp. (NON) 51,102 1,934,722 Wabtec Corp. 18,200 1,186,458 Marine (0.4%) Kirby Corp. (NON) 16,500 1,460,085 Media (3.3%) CBS Corp. Class B 74,500 4,405,930 Comcast Corp. Class A 66,700 3,173,586 DISH Network Corp. Class A 26,600 1,282,120 Liberty Global PLC Class A (United Kingdom) (NON) 48,500 3,800,945 Time Warner, Inc. 18,200 1,251,068 Multiline retail (0.7%) Dollar General Corp. (NON) 53,768 3,106,715 Oil, gas, and consumable fuels (3.2%) Anadarko Petroleum Corp. 28,437 2,709,762 Energy Transfer Equity L.P. 29,000 1,960,110 EOG Resources, Inc. 11,100 1,980,240 Gulfport Energy Corp. (NON) 27,800 1,631,582 Kodiak Oil & Gas Corp. (NON) (S) 189,400 2,456,518 QEP Resources, Inc. 77,800 2,572,068 Paper and forest products (0.5%) International Paper Co. 50,400 2,248,344 Personal products (0.5%) Coty, Inc. Class A (S) 125,932 1,936,834 Pharmaceuticals (4.4%) AbbVie, Inc. 34,500 1,671,525 Actavis PLC (NON) 35,900 5,549,422 Allergan, Inc. 40,600 3,678,766 AstraZeneca PLC ADR (United Kingdom) 34,900 1,844,814 Eli Lilly & Co. 69,000 3,437,580 Sanofi ADR (France) 45,300 2,422,644 Professional services (0.3%) Nielsen Holdings NV 32,700 1,289,688 Real estate investment trusts (REITs) (0.9%) American Tower Corp. 44,700 3,546,945 Real estate management and development (0.1%) RE/MAX Holdings, Inc. Class A (NON) 19,370 546,234 Road and rail (0.7%) Union Pacific Corp. 19,700 2,982,580 Semiconductors and semiconductor equipment (3.7%) Applied Materials, Inc. 118,400 2,113,440 Fairchild Semiconductor International, Inc. (NON) 80,700 1,022,469 Lam Research Corp. (NON) 96,396 5,227,555 Magnachip Semiconductor Corp. (South Korea) (NON) 94,115 1,759,009 Micron Technology, Inc. (NON) 199,521 3,527,531 Ultratech, Inc. (NON) (S) 5,952 141,598 Xilinx, Inc. (S) 34,700 1,576,074 Software (2.4%) Electronic Arts, Inc. (NON) 90,200 2,367,750 Oracle Corp. 87,500 2,931,250 Red Hat, Inc. (NON) 53,600 2,319,272 SS&C Technologies Holdings, Inc. (NON) 61,658 2,423,159 Specialty retail (2.5%) Bed Bath & Beyond, Inc. (NON) (S) 16,600 1,283,512 Foot Locker, Inc. (S) 36,000 1,249,200 Home Depot, Inc. (The) 49,700 3,871,133 Lowe's Cos., Inc. 2,298 114,394 TJX Cos., Inc. (The) 66,200 4,024,298 Textiles, apparel, and luxury goods (1.7%) Michael Kors Holdings, Ltd. (Hong Kong) (NON) 38,800 2,985,660 NIKE, Inc. Class B 33,500 2,537,960 Tumi Holdings, Inc. (NON) 70,800 1,511,580 Tobacco (2.1%) Japan Tobacco, Inc. (Japan) 68,600 2,476,660 Philip Morris International, Inc. 71,300 6,354,256 Total common stocks (cost $327,542,644) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 163,930 $101,637 Total warrants (cost $165,569) SHORT-TERM INVESTMENTS (8.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.15% (d) shares 28,489,963 $28,489,963 Putnam Short Term Investment Fund 0.07% (AFF) shares 7,664,001 7,664,001 SSgA Prime Money Market Fund 0.02% (P) shares 150,000 150,000 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 $21,000 20,999 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, August 21, 2014 110,000 109,931 Total short-term investments (cost $36,434,875) TOTAL INVESTMENTS Total investments (cost $364,143,088) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 22,611 $— 7/1/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (DBPTCABL) of common stocks $111,795 baskets 33,240 — 9/15/14 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTPU4P) of common stocks (54,785) Goldman Sachs International shares 15,783 — 10/17/14 1 month USD-LIBOR minus 0.35% Verizon Communications, Inc. 931 shares 63,141 — 10/17/14 (1 month USD-LIBOR plus 0.40%) Vodafone Group PLC 21,953 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OTC Over-the-counter Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $418,499,082. (b) The aggregate identified cost on a tax basis is $364,240,803, resulting in gross unrealized appreciation and depreciation of $88,893,984 and $5,343,039, respectively, or net unrealized appreciation of $83,550,945. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $877,085, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $2,617,421 $28,835,796 $23,789,216 $1,467 $7,664,001 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $27,395,299. The fund received cash collateral of $28,489,963, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $77,119,143 $— $877,085 Consumer staples 35,551,000 — — Energy 26,334,011 — — Financials 20,158,748 1,535,006 — Health care 64,700,086 — — Industrials 43,374,118 5,250,337 — Information technology 117,080,770 — — Materials 17,456,951 — — Utilities 1,817,962 — — Total common stocks Warrants 101,637 — — Short-term investments 7,814,001 28,620,893 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $79,894 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $236,316 $54,785 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC total return swap contracts (notional) Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
